DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 30th, 2022  is acknowledged. The applicant cancelation of claims 10-12, 17-24, 30, and 32-33 is also acknowledged. Claims 1-6 and 43-51 are pending.

Specification

The disclosure is objected to because of the following informalities: paragraph [0073] reads "lithium nickel cobalt manganese oxide (LiMnCoMnO2, or NMC)" the formula given should be LiNiCoMnO2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 51 recites "the solution containing...solid electrolyte..." This claim introduces new matter into the claims. The instant specification does not provide explicit or inherent support for the solution containing solid electrolyte, because claim 43 recites that the solution contains dissolved solid electrolyte, which is no longer a "solid electrolyte.”
The examiner suggests amending Claim 51 to recite “The method of claim 43, wherein the solvent used to dissolve the solid electrolyte is an alcohol, and wherein the method further comprises degassing the solution containing alcohol, the dissolved solid electrolyte, and the active material.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 2 recites “mixing… in the presence of the solvent to form an electrolyte coating on the active material.” It is unclear if “the solvent” referred to is the solvent used to dissolve the electrolyte precursor or the slurry solvent. Based on the composite powder being precipitated out of the solvent containing dissolved solid electrolyte, for the purposes of this Office Action, “the solvent” referred to in claim 2 is interpreted to being the slurry solvent.  
Unless a different solvent was intended, the examiner suggests amending claim 2 to read “mixing… in the presence of the slurry solvent to form an electrolyte coating on the active material.”

Regarding claims 4 and 50, what are the metes and bounds of “one or more carbon”? Does “one of more carbon” mean one or more carbon atoms or one or more carbon-based materials that are different allotropes of elemental carbon? The examiner suggests using the listed examples of carbon-based materials for the additives found in the specification in paragraph [0075]. 

Claim 5 recites “the weight percent of electrolyte precursor in the solution is at most about 3.0 wt%.” It is unclear as to which solution claim 5 is referring. Does the solution contain only the dissolved electrolyte precursor or does the solution contain the electrolyte precursors and active material? The weight percent on the electrolyte precursor based on the two possible solutions would be a different value. Paragraph [0023] of the instant specification indicates 3.0 wt% is the saturation point of the electrolyte precursor Li2S in ethanol. Therefore, for the purposes of this Office Action, claim 5 is interpreted as being the solution of the dissolved electrolyte without the active material added. 
The examiner suggests differentiating the two solutions by having claim 1 read (all additions/changes are bolded and underlined):
A method comprising: dissolving an electrolyte precursor in a solvent to form a precursor solution; adding active material to the precursor solution to form a composite solution; precipitating the electrolyte precursor out of the composite solution to form a composite powder; and mixing the composite powder with a slurry solvent.
And having claim 5 read:
The method of claim 1, wherein the weight percent of electrolyte precursor in the precursor solution is at most about 3.0 wt%.

Claim 6 recites “drying the composite powder prior to mixing the composite powder with a solvent.” It is unclear if “a solvent” is referring to a solvent with antecedent basis in claim 1 or if it is a new solvent. Given that the composite powder is mixed with a slurry solvent in claim 1, for the purposes of this Office Action, “a solvent” referred to in claim 6 is interpreted to being the slurry solvent.  
Unless a different solvent was intended, the examiner suggests amending claim 6 to read “drying the composite powder prior to mixing the composite powder with the slurry solvent.”

Claim 51 recites the limitation "solution containing alcohol, solid electrolyte, and active material".  There is insufficient antecedent basis for this limitation in the claim, because there is not prior recitation of “a solution containing alcohol…active material.” The Examiner recommends amending Claim 51 as described in the rejection of Claim 51 under 35 U.S.C. 112a above.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (IOP Conf. Ser.: Mater. Sci. Eng. 2018, 429, 012033).

Regarding claim 1, Matsuda discloses a SEED method (see Title). Matsuda further discloses Li2S was added to ethanol and dissolved obtaining a Li2S ethanol, referred to as EtOH, solution (see Pg2/Experimental/2nd ¶) corresponding to the claimed limitation “dissolving an electrolyte precursor in a solvent to form a solution.” Matsuda discloses that LiNi1/3Mn1/3Co1/3O2, referred to as NMC (see Abstract), was immersed in the Li2S EtOH solution (see Pg2/Experimental/2nd ¶) corresponding to the claim limitation “adding active material to the solution.” Matsuda further discloses EtOH was evacuated to form the NMC-Li2S composite (see Pg2/Experimental/2nd ¶) corresponding to the claim limitation “precipitating the electrolyte precursor out of the solution to form a composite powder.” Matsuda further discloses NMC-Li2S composite was then added to a solution with the solvent ethyl propionate (see Pg2/Experimental/2nd ¶), referred to as EP (see Pg2/Experimental/1st ¶) corresponding to the claim limitation “and mixing the composite powder with a slurry solvent.”  

Regarding claim 2, as best the examiner understands the claim with respect to the 112b rejection above, Matsuda discloses NMC-Li2S composite was then added to the Li3P2S6I, referred to as LPSI, in EP with stirring (see Pg2/Experimental/2nd ¶) corresponding to the claim limitation “mixing the composite powder with an electrolyte reactant and reacting the electrolyte precursor of the composite powder with the electrolyte reactant in the presence of the solvent.” Matsuda further discloses NMC-LPSI composites were obtained (see Pg2/Experimental/2nd ¶ and Figure 1) corresponding to the claim limitation “to form an electrolyte coating on the active material.”

Regarding claim 3, Matsuda discloses vapor grown carbon fiber was mixed with the composites (see Pg2/Experimental/4th ¶) corresponding to the claim limitation “mixing the composite powder with one or more additives.”  

Regarding claim 4, as best the examiner understands the claim with respect to the 112b rejection above, Matsuda discloses vapor grown carbon fiber was mixed with the composites (see Pg2/Experimental/4th ¶) corresponding to the claim limitation “wherein the one or more additives are one or more of carbon, carbon fiber, graphene, or organic phase additives”.  

Regarding claim 6, as best the examiner understands the claim with respect to the 112b rejection above, Matsuda discloses EtOH was evacuated form the NMC-Li2S composite (see Pg2/Experimental/2nd ¶) corresponding to the claim limitation “drying the composite powder prior to mixing the composite powder with a solvent”.

Claim(s) 43-44 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Journal of Power Sources 391, 2018: 73-79) with Reefman et al. (US 20100225278 A1) as an evidentiary reference.
 
Regarding claim 43, Zhang discloses a material synthesis (see Pg74/C(right)/section 2.1 heading) corresponding to the claim limitation “a method.”  Zhang discloses Li metal was slowly dissolved in ethanol solution with niobium pentaethoxide (see Pg75/C(left)/section 2.1) corresponding to the claim limitation “dissolving a solid electrolyte into a solvent to form a solution,” As evidenced by Reefman, LiNbO3 is a solid electrolyte material (Reefman, paragraph [0033]).  Zhang discloses LiNi0.8Co0.1Mn0.1O2, referred to as NCM, was added into the above alcohol solution and stirred (see Pg75/C(left)/section 2.1) corresponding to the claim limitation “adding active material to the solution.”  Zhang discloses the slurry was dried at 150 °C for 6 h (see Pg75/C(left)/section 2.1) corresponding to the claim limitation “precipitating solid electrolyte out of the solution to form coated active material.” Zhang discloses that the coated active material was heated in a furnace at 400 °C (see Pg75/C(left)/section 2.1) corresponding to the claim limitation “Attorney Docket No: BLUCPO11US2 Application No.: 16/947,887annealing the coated active material at a temperature between 350-500 °C.” Zhang discloses composite materials were dispersed in ethanol containing the LiNbO3-coated NCM (see Pg75/C(left)/section 2.3) corresponding to the claim limitation “mixing the coated active material with a slurry solvent to form a slurry.”

Regarding claim 44, Zhang discloses drying the coated active material at 150 °C for 6 h and heating the coated active material in a furnace at 400 °C (see Pg75/C(left)/section 2.1) corresponding to the claim limitation “drying the coated active material prior to annealing.”

Regarding claim 49, Zhang discloses the composite materials were dispersed in ethanol containing the LiNbO3-coated NCM, carbon black, and ethyl cellulose (see Pg75/C(left)/section 2.3) corresponding to the claim limitation “mixing the coated active material with one or more additives.”

Regarding claim 50, as best the examiner understands the claim with respect to the 112b rejection above, Zhang discloses the composite materials were dispersed in ethanol containing the LiNbO3-coated NCM, carbon black, and ethyl cellulose (see Pg75/C(left)/section 2.3) “mixing the coated active material with one or more carbon.”




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (IOP Conf. Ser.: Mater. Sci. Eng. 2018, 429, 012033) as applied to claim 1 above.

Regarding claim 5, as best the examiner understands the claim in view of the 112b rejection above, Matsuda limits the amount of Li2S in solution to the amount able to dissolve in the solvent (see Pg2/Experimental/2nd ¶). Further, Matsuda teaches formulas to determine the weight of the starting materials needed in order to reach a desired weight ratio of NMC to solid electrolyte coating (see Figure 1 and caption). However, Matsuda does not explicitly give a value for the weight percent of Li2S in solution. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the overlapping portion of the claimed weight percent range with the amount of electrolyte precursor which is both soluble and results in a desired weight ratio of NMC to solid electrolyte coating. Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05, II, A).

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Journal of Power Sources 391, 2018: 73-79)  as applied to claims 43 and 44 above.

Regarding claim 45, Zhang discloses the LiNbO3-coated NCM was dried at 150 °C for 6 hours. The drying temperature of 150 °C is within the claimed range.  Zhang explicitly teaches drying for 6 hours instead of the claimed “at least 12 hours.” 
It is within the ambit of one having ordinary skill in the art to optimized the temperature and time to arrive at the desired dry coated anode based on the materials and solvents used without undue experimentation. Furthermore, differences in conditions such as time at a given temperature in order to dry a material will not support the patentability of subject matter encompassed by the prior art unless there is evidence of criticality or unexpected results (see MPEP § 2144.05, II, A).



Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Journal of Power Sources 391, 2018: 73-79) as applied to claims 43 and 47 above, and further in view of Hawley et al. (Journal of Energy Storage, 25, (2019,) 100862).

Regarding claim 51, Zhang discloses a solution containing ethanol, dissolved LiNbO3, and NMC corresponding to the claim limitation “a solution containing alcohol, solid electrolyte (i.e. dissolved solid electrolyte), and active material.” 
As best the examiner understands the claim with respect to the 112b above, Zhang does not disclose a degassing step. 
Mohanty teaches a similar method of slurry coating for fabricating electrodes (see Abstract). Mohanty further teaches that insufficient degassing can cause non-uniformity and defects in coatings which can cause diminished coulombic efficiency and poor rate capability (see Pg4/C(right)/1st ¶).  
Therefore, absent a showing of showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to adopt a degassing step as taught by Mohanty in order to have uniformity in the coatings of Cao. Therefore, teaching the limitation of “degassing the solution.”

Claim(s) 43-47and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Journal of Alloys and Compounds, 752, (2018), 8-13) in further view of Yao et al. (Nano Lett. (2016), 16, 7148−7154).

Regarding claim 43, Cao discloses a liquid-phase approach (Abstract) corresponding to the claim limitation “a method.” Cao discloses that the Li4Ti5O12 active material, referred to as LTO, was thoroughly mixed with Li2S and P2S5 in mineral spirit (see Pg9/C(left)/Experimental/1st ¶) corresponding to the claim limitations “dissolving a solid electrolyte into a solvent to form a solution, adding active material to the solution.”
Cao further discloses the mixture was dried at 60 °C for 24 h (see Pg9/C(left)/Experimental/1st ¶) corresponding to the claim limitation “precipitating solid electrolyte out of the solution to form coated active material.”
Cao teaches annealing the LTO@LPS material at 260 °C, which is lower than the claimed range. Cao does not teach a rationale for the selection of the annealing temperature. 
Yao teaches a similar Li7P3S11 coated electrode synthesized by a liquid-phase approach (see Abstract). Yao further similarly teaches the annealing Li7P3S11 at a temperature of 260 °C. Yao teaches the annealing temperature of 260 °C is crucial towards obtaining a pure phase with high conductivity (see Pg7149/C(right)/last sentence - Pg7150/C(left)/first sentence). Additionally, Yao teaches too high of an annealing temperature results in an impure phase and too low of an annealing temperature makes removal of co-crystalized solvent molecules difficult (see Pg7149/C(right)/last sentence - Pg7150/C(left)/first sentence). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the annealing temperature based on the solid electrolyte coating used in order to increase conductivity and remove solvent.  Furthermore, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence of criticality or unexpected results of the claimed temperature range (see MPEP § 2144.05, II, A).
Cao further discloses mixing the LTO@LPS material in mineral spirit to form a slurry corresponding to the claim limitation “mixing the coated active material with a slurry solvent to form a slurry.” 

Regarding claim 44, Cao discloses the mixture was dried and subsequently annealed to obtain the surface coated LTO material, referred to as LTO@LPS (see Pg9/C(left)/Experimental/1st ¶)

Regarding claim 45, Cao discloses drying the mixture at 60 °C which is lower than the claimed range. 
It is within the ambit of one having ordinary skill in the art to optimized the temperature and time to arrive at the desired dry coated anode based on the materials and solvents used without undue experimentation. Furthermore, differences in conditions such as temperature in order to dry a material will not support the patentability of subject matter encompassed by the prior art unless there is evidence of criticality or unexpected results (see MPEP § 2144.05, II, A).
Cao discloses drying the mixture for 24 hours which is within the claimed range. 

Regarding claim 46, Cao discloses the slurry was casted and spread (see Pg9/C(left-right)/Experimental/3rd ¶) corresponding to the claim limitation “casting the slurry.” 
It is the Examiner’s position that, because Cao teaches that (1) the active material slurry is cast onto a conductive (i.e. Cu) foil, and (2) the active material is an anode material (see Pg8/C(left-right)/Introduction/2nd ¶), then the product resulting from casting the coated active material on the Cu foil is structurally capable of functioning as an anode. 
Alternatively, Cao does not explicitly discloses forming an anode of a battery cell with the slurry. However, Cao does teach that Li4TiO12 is an anode material (see Pg8/C(left-right)/Introduction/2nd ¶). Absent a showing of persuasive secondary considerations, a skilled artisan would be able to use the method of casting the LTO@LPS material to form an anode for a battery with the reasonable expectation of success. 

Regarding claim 47, Cao discloses Li4TiO12 is an anode material (see Pg8/C(left-right)/Introduction/2nd ¶) corresponding to the claim limitation “wherein the active material is an anode active material”.  

Regarding claim 49, Cao discloses vapor grown carbon fibers, referred to as VGCFs, and polybutadiene, referred to as PB, are mixed with LTO@LPS (see Abstract, see also Pg9/C(left-right)/Experimental/3rd ¶) corresponding to the claim limitation “mixing the coated active material with one or more additives.”  

Regarding claim 50, Cao discloses VGCFs are mixed with LTO@LPS (Pg9/C(left-right)/Experimental/3rd ¶) corresponding to the claim limitation “mixing the coated active material with one or more carbon.”

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Journal of Alloys and Compounds, 752, (2018), 8-13)  as applied to claims 43 and 47 above, and further in view of Kurihara et al. (US 20080206639 A1).

Regarding claim 48, Cao does not teach that the anode active material is one or more of the group consisting of graphite, silicon, silicon-containing composition, and silicon alloys.
To solve the same problem of providing a Li ion battery comprising an anode in which the active material is in particulate form, Kurihara teaches that Li4Ti5O12, graphite, and silicon are all materials for use as anode active materials in Li ion batteries (paragraph [0050]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the Li4Ti5O12 particulates in the anode material of Cao with graphite or silicon, based on the teachings of Kurihara.
Replacing the Li4Ti5O12 particles of Cao with graphite or Si, as taught by Kurihara, teaches the limitations of claim 48, wherein the active material is graphite or silicon. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Relevant Art Considered
	Yubuchi et al. J. Mater. Chem. A, 2019, 7,558. Yubuchi teaches coating Li6PS5Br onto NMC cathode materials (see Abstract and Fig. 5) Yubuchi further teaches annealing Li6PS5Br solid electrolyte at 550 °C when it is not used as a coating which aids the ionic conductivity. Yubuchi does not anneal Li6PS5Br when it is coating a cathode active material because it induces side reactions. 

	Xu et al. Electrochimica Acta, 276, (2018), 325-332. Xu teaches a method for Li7P3S11 solid electrolyte coating on an Si anode active material with solid electrolyte (see Abstract and Fig. 1). Xu further teaches liquid-phase in-situ reaction method to achieve the coating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/SADIE WHITE/Primary Examiner, Art Unit 1721